Title: To George Washington from John Jay, 12 March 1779
From: Jay, John
To: Washington, George


Sir,
Philadelphia 12th March 1779
I have the pleasure of acknowledging the Receipt of your Excellency’s Favor enclosing an Extract of a Letter from Major General Putnam.

Herewith enclosed is a copy of an Act of Congress of the 5th Inst. for the Payment of certificates given to Inhabitants from whom Supplies have been irregularly obtained—Another of the 9th for recruiting the Army, & a third of the 10th Inst. for accepting Coll Wigglesworth’s Resignation together with a Letter which arrived this morning from South Carolina. I have the Honor to be With the greatest Respect And Esteem Your Excellency’s Most Obedient Servant.
